DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  the claim contains a clerical error in lines 2-3; the phrase "the ultrasonic gas flow meter" should read "the ultrasonic gas flow reference meter" in order to be consistent with the claim amendments dated 9/22/2017.   Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 11, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hains et al. (US 2013/0179374). Hains discloses a system includes a custody transfer system configured to transfer a gas fuel from a gas supply to a gas turbine. The custody transfer system includes a plurality of small flow meters running in parallel with each other, each of the small flow meters configured to obtain a measurement of a portion of a flow rate of the gas fuel flowing through the custody transfer system. Further, the custody transfer system includes a large flow meter in series with the plurality of small flow meters, configured to obtain a measurement of a .
With respect to claim 1, Hains et al. disclose a portable verification system used to verify an in-filed gas flow meter, the portable system comprising: a reference meter section (14) including an inlet end connectable to a downstream end of a meter run of a main pipeline (pipeline extending from 12 and/or 38 extending from meters 30), an outlet end connectable to the main pipeline (pipeline extending to 16) and an ultrasonic gas flow reference meter (32; see paragraph [0021], verifying measurements of the smaller flow meters 30) located between the inlet and outlet ends (See Fig. 3).
With respect to claim 10, Hains et al. disclose at least one turn between the inlet and outlet ends (Fig. 3).  
With respect to claim 11, Hains et al. disclose a method of verifying an in-filed gas flow meter of a meter run connected to a main pipeline when transporting a gas, the method comprising: completing a circuit between the meter run (pipeline extending from 12 and/or pipes from meters 30), a portable verification system (14), and the main pipeline (pipeline extending to 16); and permitting a gas to flow from the main pipeline through the meter run and into and through the portable verification system and back into the main pipeline; the portable verification system (14) comprising: a reference meter section (14) including an inlet end connectable to a downstream end of a meter run of a main pipeline (pipeline extending from 12), an outlet end connectable to the main pipeline (pipeline extending to 16) and an ultrasonic gas flow reference meter (32; 
With respect to claim 20, Hains et al. disclose disconnecting the portable verification system (See paragraph 23, which discusses removing 32) from the measurement section (meters 30 can remain thus enabling the gas to continue to flow through the custody transfer skid) and the main pipeline (pipeline extending to 16).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant's Admitted Prior Art (AAPA) in view of Forbes et al. (US 2013/0080080).  Forbes discloses a system and method for ultrasonic flow metering. In one embodiment, an ultrasonic flow metering system includes a passage for fluid flow and a plurality of ultrasonic flowmeters. Each of the ultrasonic flowmeters includes a pair of ultrasonic transducers, and a flow processor. The pair of ultrasonic transducers is configured to form a chordal path across the passage between the transducers. The flow processor is coupled to the ultrasonic transducers. The flow processor is configured to measure the fluid flow through the spool piece based on outputs of the transducers of all of the ultrasonic flowmeters (Please see the abstract).
With respect to claims 1 and 11, AAPA discloses known field meter run, comprising an ultrasonic gas flow meter (M), connected to a main pipeline (AAPA, Fig. 1, gas in from main pipeline), wherein run is used during custody transfers (AAPA, pg. 1: 13-15).  However, AAPA fails to teach an ultrasonic gas flow reference meter connected to a downstream end of the ultrasonic gas flow meter (AAPA, Fig. 1, M), such that the gas flows into the field gas flow meter, then the reference meter, and out to the main pipeline (this is a limitation of claim 11).  Forbes et al. disclose an ultrasonic gas flow meter for use in-field (see paragraphs [0015] and [0018], ultrasonic flow meter for natural gas), wherein the gas flow meter is serially connected to a reference gas flow meter (Figs. 5-6, 100A, 100B, paragraph [0023]) for flow verification purposes (paragraphs [0035] and [0037]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to serially connect the flow meter of AAPA to a reference flow meter downstream, as taught in Forbes et al., in order to increase the measurement accuracy during custody transfer (Forbes et al., paragraphs [0001] and [0002]).
With respect to claim 10, AAPA discloses at least one turn between the inlet and outlet ends (Fig. 1, turn at downstream end treatment prior to gas out).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant's Admitted Prior Art (AAPA) in view of Forbes et al. (US 2013/0080080) as applied to claim 1 above, and further in view of FMC Technologies ("Multipath Ultrasonic Gas Flow Meter, Flow Calibration Procedure." FMC Technologies. October 2009. pp 1-32. (reference cited by applicant; accessed online at:  http://info.smithmeter.com/literature/docs/mnks013.pdf>)
With respect to claim 2, AAPA in view of Forbes et al. disclose the claimed arrangement comprising an ultrasonic gas flow reference meter downstream of the field gas flow meter, but fail to teach a flow control valve after the ultrasonic gas flow reference meter.  FMC Technologies discloses a reference meter section including an inlet end (upstream adapter spool) connectable to a downstream end of a meter run of a main pipeline (gas flow pipeline on left hand side of the upstream adapter spool), an outlet end (downstream adapter spool/site outlet) connectable to the main pipeline (gas flow pipeline on the right hand side of the downstream adapter spool), an ultrasonic gas flow meter (MPU) located between the inlet and outlet ends (Figs. 1-2), and a flow control valve between the flow meter and the outlet end (Fig. 2, site outlet).  It would have been obvious to one having ordinary skill in the art prior to the effective date of the claimed invention to include a flow control valve after the ultrasonic gas flow reference meter, of AAPA in view of Forbes et al., as disclosed in FMC Technologies, since such an addition allows the operator to control the gas flow operation during the testing/verification phase (FMC Technologies, pg. 14, flow test) and/or to start and stop gas flow once the reference meter is installed into the main gas pipeline (i.e. self-evident motivation of controlling gas flow in the system).
Claims 3-5, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant's Admitted Prior Art (AAPA) in view of Forbes et al. (US 2013/0080080) as applied to claim 1 above, and further in view of Lewis (US 6,471,249).  Lewis discloses an adjustable pipe connector for joining ends of lined pipe where corrosive or erosive gases, fluids or slurries may flow to provide a continuous corrosion barrier between the ends of adjacent pipe liners. The connector provides a .
With respect to claims 3-5, 14-17, and 19, AAPA in view of Forbes et al. disclose the claimed arrangement comprising a ultrasonic gas flow reference meter downstream of the field gas flow meter, but fail to teach at least one of the inlet and outlet ends including a linearly adjustable pipeline section (also read as the pipe adaptor (see claims 3 and 17).  Lewis et al. disclose a linearly adjustable pipeline section (See the abstract & Figs. 1-3, the telescoping pipeline arrangement is understood to be a slip joint (see claim 5) including an outer pipe (16, 20), an inner pipe (22) housed by and extendable from the outer pipe (Fig. 2), and means to seal (Fig. 2, 45, 47, and 49) an end of the outer pipe about the inner pipe (see claims 4 and 14-16).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize a linearly adjustable pipeline section, as disclosed by Lewis, at each end of the ultrasonic gas flow reference meter of AAPA in view of Forbes et al. in order to provide length adjustable connection (seen as equivalent to  the planar orientation of claim 19) between the ends of adjacent sections of pipe where flammable gases flow there through (Lewis, Abstract; column 1 lines 19-26; and col 2 lines 1-5).
Claims 2, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hains et al. (US 2013/0179374) in view of FMC Technologies ("Multipath Ultrasonic Gas Flow Meter, Flow Calibration Procedure." FMC Technologies. October 2009. pp 1-32. 
With respect to claims 2, 12, and 13, Hains et al. disclose the claimed reference meter section (14), but fail to teach a flow control valve between the ultrasonic gas flow reference meter (32) and the outlet end (pipeline extending to #16) in order to control the flow velocity (with respect to claim 2).  FMC Technologies discloses a reference meter section including an inlet end (upstream adapter spool) connectable to a downstream end of a meter run of a main pipeline (gas flow pipeline on left hand side of the upstream adapter spool), an outlet end (downstream adapter spool/site outlet) connectable to the main pipeline (gas flow pipeline on the right hand side of the downstream adapter spool), an ultrasonic gas flow meter (MPU) located between the inlet and outlet ends (Figs. 1-2), and a flow control valve between the flow meter and the outlet end (Fig. 2, site outlet).  FMC Technologies discloses a flow control valve between the flow meter and the outlet end for controlling flow velocity (Fig. 2, site outlet and page 14, flow test) (with respect to claims 12 and 13). It would have been obvious to one having ordinary skill in the art prior to the effective date of the claimed invention to include a flow control valve between the ultrasonic gas flow reference meter and the outlet end of the reference meter section, of Hains et al., as disclosed in FMC Technologies, since such an addition allows the operator to control the gas flow operation during the testing/verification phase (FMC Technologies, page 14, flow test) and/or to start and stop gas flow once the reference meter is installed into the main gas pipeline (i.e. self-evident motivation of controlling gas flow in the system).
Claims 3-5, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hains et al. (US 2013/0179374) in view of Lewis (US 6,471,249).
With respect to claims 3-5, 14-17, and 19, Hains et al. discloses the claimed reference meter section (14), but fail to disclose a linearly adjustable pipeline section (also read as the pipe adaptor limitation of claims 3 and 17) at at least one end of the ultrasonic gas flow reference meter.  Lewis et al. discloses a linearly adjustable pipeline section (Abstract & Figs. 1-3, the telescoping pipeline section read as slip joint (see limitations of claim 5) including an outer pipe (16, 20), an inner pipe (22) housed by and extendable from the outer pipe (Fig. 2), and means to seal (Fig. 2, items 45, 47, and 49) an end of the outer pipe about the inner pipe (see limitations of claims 4 and 14-16). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize a linearly adjustable pipeline section, as disclosed by Lewis, at each end of the ultrasonic gas flow reference meter of Hains et al. in order to provide length adjustable connection (seen as equivalent to  the planar orientation of claim 19)  between the ends of adjacent sections of pipe where flammable gases flow there through (See the Lewis abstract and column 1, lines 19-26 and column 2, lines 1-5).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, and 3-7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10/222,252. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the patent is combining many features of the present application into a single claim.
Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10/222,252. 
Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10/222,252.
Claims 13 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10/222,252. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 8 of the patent is just the combination of claims 13 and 18 of the application.
Claim 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10/222,252.
Claim 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10/222,252.
Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10/222,252.
Claim 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10/222,252.
Claim 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10/222,252.
Claim 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10/222,252.
Claim 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10/222,252.
Claim 22 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10/222,252.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


RODNEY T. FRANK
Examiner
Art Unit 2861



June 21, 2021

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861